Citation Nr: 0111739	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right knee disorder.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from March 1968 to July 
1968.

Service connection was granted for a right knee disorder by a 
March 2000 decision of the Board of Veterans' Appeals 
(Board).  

This matter is before the Board from an April 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which effectuated the 
Board's grant of service connection, and assigned a 20 
percent disability rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5257 (A hyphenated diagnostic code is 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.).  This rating was effective June 6, 
1995.  In making this decision, the RO stated that a higher 
rating of 30 percent was not warranted because the medical 
evidence did not show that there was severe subluxation or 
lateral instability of the knee.

The record reflects that the veteran last underwent a VA 
examination of his right knee in September 1999.  However, 
the veteran has submitted numerous statements wherein he 
asserted that this examination was inadequate; he has 
repeatedly criticized the accuracy of the findings of this 
examination, as well as the physician who conducted this 
examination.  Therefore, the Board concludes that a new 
examination for disability evaluation purposes is necessary 
in order to make an accurate determination regarding the 
current nature and severity of the veteran's right knee 
disorder.  Consequently, a remand is required.

The Board further finds that a new examination is required 
based upon the fact that the RO evaluated the veteran's right 
knee disorder pursuant to Diagnostic Code 5257-5003.  The 
General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.  Additionally, 
the Board notes that the medical evidence on file include X-
ray findings of arthritis of the right knee.  Consequently, 
it appears that the veteran may be entitled to separate 
ratings under Diagnostic Code 5257 and 5003 in the instant 
case.  However, since the veteran has asserted that the 
September 1999 VA examination was inadequate, the Board is of 
the opinion that an accurate determination cannot be made on 
this issue without the benefit of a new examination.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Since the instant case is an appeal from an initial 
rating, the concept of "staged" ratings is applicable.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law, among other 
things, redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Since it has already 
been determined that a remand is necessary, the Board is of 
the opinion that the RO should address in the first instance 
whether any additional notification or development action is 
required under the VCAA regarding the issue on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disorder.  After securing the 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the RO 
should accord the veteran an examination 
by an individual who has not previously 
examined the veteran in order to 
determine the current nature and severity 
of the right knee disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of "staged" ratings 
pursuant to Fenderson, supra, as well as 
the applicability of VAOPGCPREC 23-97 and 
9-98.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




